Citation Nr: 0517028	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-01 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for a 
low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant served on active duty for training in the U.S. 
Army Reserve from November 1978 to June 1979.  He is service-
connected for lipomatosis, rated 30 percent disabling.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The case was last before the Board 
in January 2004, when it was remanded for further action 
which has now been completed.  


FINDINGS OF FACT

1.  Service connection for a back disability was initially 
denied by unappealed rating decision dated in July 1979.  

2.  Subsequent attempts by the appellant to reopen that claim 
were denied by the Board in March 1997 (affirmed on appeal to 
the U.S. Court of Veterans Appeals in an April 1998 
Memorandum Decision); and by unappealed rating decisions 
dated in May 1997, July 2000, and August 2001.  

3.  The present attempt by the appellant to reopen the claim 
seeking service connection for a low back disability was 
received in January 2002.  

4.  Evidence received since the August 2001 rating decision 
is either duplicative or cumulative of evidence previously of 
record, or it does not raise a reasonable possibility of 
substantiating the claim.  




CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
previously denied claim seeking service connection for a low 
back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the veteran's 
claim to reopen.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  In 
addition, VA is not required to provide a medical examination 
or obtain a medical opinion in response to a claim to reopen 
a finally adjudicated claim if new and material evidence has 
not been presented or secured.  38 C.F.R. § 3.159(c)(4).

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim to reopen, the information 
he should provide to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and the evidence that the appellant 
should submit if he did not desire VA to obtain the evidence 
on his behalf.  See, e.g., the letters addressed to the 
appellant by the RO or AMC dated February 7, 2002, and 
February 24, 2004.  In these letters, the veteran was 
specifically informed of the current status of his claim to 
reopen and of the evidence already of record in support of 
that claim, and of what the evidence must show in order to 
support the claim to reopen, including secondary service 
connection.  The appellant was also asked to inform the RO of 
any additional evidence which he thought would support his 
claim, so that the RO could attempt to obtain this additional 
evidence for him.  Moreover, since the veteran was informed 
of the evidence that would be pertinent to his claim and 
requested to submit such evidence or provide the information 
necessary to enable the RO to obtain such evidence, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, extensive VA medical records have been obtained.  
Neither the appellant nor his representative has identified 
any additional evidence which could be obtained to 
substantiate the present claim to reopen, and the Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations, and that the current record is fully developed.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in January 2002.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated on a de novo basis in November 2004 after 
the final VCAA letter was issued in February 2004.  There is 
no indication or reason to believe that that the ultimate 
decision of the RO on the merits of this claim to reopen 
would have been different had initial adjudication been 
preceded by complete VCAA notification and development.  In 
sum, the Board is of the opinion that any procedural errors 
in the development and consideration of this claim by the RO 
or the AMC were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the 
veteran's claim to reopen.  

II.  Analysis

Service connection for a back disability was initially denied 
by unappealed rating action dated in July 1979.  Subsequent 
attempts by the appellant to reopen that claim were denied by 
the Board in March 1997 (affirmed on appeal to the Court in 
an April 1998 Memorandum Decision); and by unappealed rating 
actions dated in May 1997, July 2000, and August 2001.  The 
present attempt by the appellant to reopen the claim seeking 
service connection for a low back disability was received in 
January 2002.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, the evidence received since the August 
2001 decision includes the veteran's statements.  They are 
similar to statements submitted in support of earlier claims.  
In any event, his lay statements are insufficient to 
establish a reasonable possibility of substantiating the 
claim because lay persons are not competent to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

Otherwise, the pertinent evidence added to the record is 
limited to VA medical records dating from 1996 to 2004.  They 
document treatment for several medical problems, including 
the appellant's long-established low back disability.  This 
evidence is either duplicative or cumulative of evidence 
previously of record establishing the post-service presence 
of chronic back disability.  Moreover, the VA medical records 
provide no nexus between the veteran's low back disability 
and his military service or his service-connected skin 
disorder.  Therefore, they do not raise a reasonable 
possibility of substantiating the claim.  

Accordingly, the Board has concluded that new and material 
evidence has not been received to reopen the previously 
denied claim seeking service connection for a low back 
disability.  


ORDER

New and material evidence not having been received, reopening 
of the claim for service connection for a low back disability 
is denied.    



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


